Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED FORBEARANCE AGREEMENT AND AMENDMENT NO. 4 TO

CREDIT AGREEMENT

THIS AMENDED AND RESTATED FORBEARANCE AGREEMENT AND AMENDMENT NO. 4 TO CREDIT
AGREEMENT (as the same may from time to time be amended, restated or otherwise
modified, this “Agreement”) is made as of January 11, 2008, and entered into by
and among AMERICAN DENTAL PARTNERS, INC., a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors (as defined in the Credit Agreement
referred to below), the lending institutions party to the Credit Agreement, as
hereinafter defined (the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a
national banking association, as a Lender and as administrative agent for the
Lenders (the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit Agreement, dated as of February 22,
2005, which provides, among other things, for revolving loans, letters of credit
and other financial accommodations, all upon certain terms and conditions stated
therein (as amended and as the same may be further amended, restated or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Forbearance Agreement, dated as of December 18, 2007 (the “Original
Forbearance Agreement”);

WHEREAS, the Borrower and PDHC, Ltd. (“PDHC”), a Subsidiary of the Borrower,
have entered into the Settlement Agreement, dated as of December 26, 2007, an
executed copy of which is attached hereto as Exhibit A (the “Settlement
Agreement”), among the Borrower, PDHC, PDG, P.A. (“PDG”) and Dental Specialists
of Minnesota, P.A. (with PDG, collectively, the “Plaintiff”), and Northland
Dental Partners, PLLC, fka James Ludke, D.D.S., PLLC, in connection with the
civil actions captioned PDG, P.A. and Dental Specialists of Minnesota P.A. vs.
PDHC, Ltd. and PDHC, Ltd. vs. PDG, P.A. and Dental Specialists of Minnesota,
P.A. vs. PDHC, Ltd. and American Dental Partners, Inc. (collectively, the “Civil
Action”) filed with the District Court of Minnesota, Fourth Judicial District
(the “Court”), in which the jury in the Civil Action returned a verdict for the
Plaintiff against PDHC and the Borrower awarding the Plaintiff $88,290,647 in
compensatory damages on December 12, 2007 and awarding the Plaintiff $42,250,000
in punitive damages on December 13, 2007;

WHEREAS, certain Events of Default exist under the Credit Agreement and, as a
result of such Events of Default, the Lenders have the right, among other
things, to exercise any remedies available to the Lenders under the Credit
Agreement;

WHEREAS, notwithstanding the existence of such Events of Default, the Borrower
has requested that the Lenders, among other things, temporarily continue to make
Loans available under the Credit Agreement and continue to forbear from
exercising their rights under the Credit Agreement and the other Credit
Documents, in each case until February 29, 2008, consent to the Settlement
Agreement and permanently amend the Credit Agreement in certain respects; and

WHEREAS, the Lenders are willing to temporarily continue to make Loans available
and forbear from exercising such rights on the terms and conditions set forth in
this Agreement;

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I. AMENDMENTS TO CREDIT AGREEMENT

Section 1.1 Amendment to Schedule I. Schedule I to the Credit Agreement is
hereby amended and restated in its entirety as set forth at Exhibit B hereto.

Section 1.2 Amendment to Section 1.1. Section 1.1 of the Credit Agreement is
hereby amended to add the following new definitions in the appropriate
alphabetical order:

““Amendment No. 4 Effective Date” shall mean the date upon which the conditions
specified in Section 4.1 of Forbearance Agreement and Amendment No. 4 are
satisfied.””

““Forbearance Agreement and Amendment No. 4” shall mean Amended and Restated
Forbearance Agreement and Amendment No. 4 to Credit Agreement, dated January 11,
2008, by and among the Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent.””

Section 1.3 Amendment to Section 1.1. Section 1.1 of the Credit Agreement is
hereby amended to amend and restate the definition of “Total Commitment” in its
entirety as follows:

““Total Commitment” shall mean the aggregate amount of the Commitments of the
Lenders, as such commitment may be decreased or increased pursuant to the terms
of this Agreement. The amount of the Total Commitment on the Amendment No. 4
Effective Date is $75,000,000. The Commitment of each Lender on the Amendment
No. 4 Effective Date shall be as set forth on Schedule I.””

ARTICLE II. CONSENT

Section 2.1. Settlement Agreement. The Administrative Agent and each Lender
hereby consent to the execution by the Borrower and PDHC of the Settlement
Agreement and consent to the terms and provisions thereof; provided, however,
that the agreements, documents and instruments to be entered into to effectuate
the transfer of the Settlement Assets (as defined below) (the “Transfer
Documents”) shall be in form and substance reasonably satisfactory to the
Administrative Agent.

Section 2.2 Release of Collateral. Pursuant to the Settlement Agreement, the
Borrower and PDHC have agreed to transfer the operating assets owned by PDHC and
currently located at the PDG Offices (as defined in the Settlement Agreement)
(collectively, the “Settlement Assets”) to PDG, all of which Settlement Assets
constitute Collateral. Upon the transfer of the Settlement Assets by the
Borrower and PDHC to PDG in accordance with the terms of the Settlement
Agreement, and so long as (i) the condition set forth in Section 3.5(h) of this
Agreement has been satisfied, (ii) the Transfer Documents are in form and
substance reasonably satisfactory to the Administrative Agent, and (iii) the
Civil Action has been dismissed with prejudice by the Court, the Administrative
Agent’s and the Lenders’ security interest in and Liens on the Settlement Assets
shall be automatically released and terminated. The Administrative Agent agrees
to promptly file UCC financing statement amendments (collectively, the “UCC
Amendments”) to evidence the release of the security interest in and Lien on the
Settlement Assets and will provide to the Borrower a copy of the acknowledgments
of the filing of such UCC Amendments promptly upon receipt by the Administrative
Agent. The Administrative Agent agrees to execute such other agreements,
documents and instruments as the Borrower may reasonably request to effectuate
the release described in this Section 2.2.

 

2



--------------------------------------------------------------------------------

ARTICLE III. FORBEARANCE

Section 3.1. Outstanding Indebtedness. The Borrower acknowledges and confirms
(a) that Exhibit C hereto sets forth, as of the date hereof, the aggregate
principal amount of all outstanding Loans and the issued and outstanding Letters
of Credit, and (b) that such amounts are not subject to any defense,
counterclaim, recoupment or offset of any kind.

Section 3.2. Defaults. The Borrower acknowledges that as of the date hereof, the
Administrative Agent and the Lenders have notified the Borrower that, and the
Borrower acknowledges that, the Borrower has failed to comply with the
provisions of the Credit Agreement as set forth in Exhibit D hereto
(collectively, the “Credit Agreement Defaults”).

Section 3.3. Continuing Defaults. With respect to each of the Credit Agreement
Defaults, the Borrower acknowledges that (a) such Credit Agreement Defaults are
continuing and have not been waived by virtue of any previous actions (or
failure to act) by the Administrative Agent or the Lenders through any course of
conduct or course of dealing or otherwise and (b) as a result of the existence
of such Credit Agreement Defaults, the Lenders, pursuant to the terms and
conditions of the Credit Agreement and the other Credit Documents, have the
right to, among other things, (i) terminate the Commitments and any obligations
of the Lenders to make any further Loans or issue any Letters of Credit,
(ii) accelerate the maturity of all of the Obligations, and (iii) exercise any
or all rights and remedies available to them pursuant to the Credit Documents,
applicable law or otherwise.

Section 3.4. Original Forbearance Agreement. The Borrower, the Administrative
Agent and the Lenders each acknowledge that this Agreement replaces in its
entirety the Original Forbearance Agreement, and that the Original Forbearance
Agreement shall be of no further force and effect.

Section 3.5 Forbearance and Forbearance Period. The Administrative Agent and the
Lenders, by executing this Agreement and upon the satisfaction of the conditions
set forth in Section 4.1 hereof, hereby agree to forbear from exercising their
rights and remedies that exist by virtue of the Credit Agreement Defaults, and
hereby agree that notwithstanding the existence of the Credit Agreement
Defaults, the Lenders shall continue to make Loans under the Credit Agreement,
for the period from December 14, 2007 through February 29, 2008 (the
“Forbearance Period”), on the conditions that:

(a) after giving effect to the terms of this Agreement, other than the Credit
Agreement Defaults, no other Default or Event of Default shall exist under the
Credit Agreement or any Credit Document;

(b) during the Forbearance Period, other than the Credit Agreement Defaults, no
other Default or Event of Default shall occur under the Credit Agreement and no
default or event of default shall occur under this Agreement;

(c) the Borrower shall not request, and the Letter of Credit Issuer shall not be
obligated to issue or renew, any Letters of Credit in excess of $4,000,000 in
the aggregate for all Letters of Credit;

(d)(i) the Borrower shall only be permitted to request Borrowings of Base Rate
Loans and Eurodollar Loans with an Interest Period of one month (any Loan made
on or after the date hereof shall be referred to as an “Interim Loan”), provided
that any Eurodollar Loan outstanding on the date hereof may be continued with an
Interest Period of one, two or three months, (ii) the sum of (x) Letter of
Credit Outstandings and (y) the aggregate principal amount

 

3



--------------------------------------------------------------------------------

of all Loans outstanding (including, without limitation, Interim Loans) shall
not exceed $61,424,000 and (iii) the use of proceeds of Interim Loans by the
Borrower or any Subsidiary shall be solely for the use and operation of their
business in the ordinary course consistent with past practice and shall not be
used to pay the Consideration or any part thereof for any Acquisition;

(e) at the time of each Interim Loan and after giving effect thereto, (i) there
shall exist no Default or Event of Default (other than the Credit Agreement
Defaults) and (ii) all representations and warranties of the Credit Parties
contained herein or in the other Credit Documents (other than the representation
and warranty set forth in Section 7.9 of the Credit Agreement solely as a result
of the Credit Agreement Defaults) shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such Interim Loan, except to the extent that
such representations and warranties expressly relate to an earlier specified
date, in which case such representations and warranties shall have been true and
correct in all material respects as of the date when made;

(f) the Borrower and each Subsidiary Guarantor shall comply with all of the
terms and provisions of this Agreement (and the failure to so comply shall
constitute an Event of Default under the Credit Agreement);

(g) the Amended and Restated Forbearance Agreement, dated the date hereof, among
the Borrower, the subsidiary guarantors signatory thereto, the lenders signatory
thereto and KBCM Bridge LLC, as a lender and as administrative agent, and
entered into in connection with the Term Loan Agreement (the “Term Loan
Forbearance Agreement”), shall not have been terminated; and

(h) the Settlement Agreement shall not have been amended or otherwise modified
without the Administrative Agent’s and the Lenders’ written consent and shall
not fail to be in full force and effect in all respects, and the Borrower and
PDHC shall not have breached their respective obligations thereunder.

Section 3.6. End of Forbearance Period. The Borrower acknowledges and agrees
that upon the failure of the Borrower to satisfy any of the foregoing conditions
at any time, the Forbearance Period shall automatically terminate without notice
to the Borrower of any kind. The Borrower hereby waives any such notice. Upon
termination of the Forbearance Period, the Administrative Agent and the Lenders
shall be permitted to exercise any and all rights and remedies that exist with
respect to the Credit Agreement Defaults and any other Default or Event of
Default that may then exist.

Section 3.7. Default Interest. The Lenders agree that, notwithstanding the
existence of the Credit Agreement Defaults and anything in Section 2.5(c) of the
Credit Agreement to the contrary, the default rate of interest set forth in
Section 2.5(c) shall not accrue on the outstanding principal amount of the Loans
during the Forbearance Period.

Section 3.8. Interest on Loans.

(a) Base Rate Loans. Notwithstanding Section 2.5(a) of the Credit Agreement,
from the date hereof through the date that the Credit Agreement Defaults are no
longer in existence, any Loan that is a Base Rate Loan shall bear interest at a
fluctuating rate per annum that shall be equal to the Base Rate in effect from
time to time plus 175.00 basis points.

 

4



--------------------------------------------------------------------------------

(b) Eurodollar Loans. Notwithstanding Section 2.5(b) of the Credit Agreement,
from the date hereof through the date that the Credit Agreement Defaults are no
longer in existence, any Loan that is a Eurodollar Loan shall bear interest at a
rate per annum that shall be equal to the relevant Adjusted Eurodollar Rate for
each such Eurodollar Loan for such one month Interest Period plus 250.00 basis
points.

Section 3.9 Commitment Fees. Notwithstanding Section 4.1(a) of the Credit
Agreement, from the date hereof through the date that the Credit Agreement
Defaults are no longer in existence, the Applicable Commitment Fee Rate shall be
37.50 basis points.

ARTICLE V. MISCELLANEOUS

Section 4.1. Conditions Precedent. The effectiveness of this Agreement is
subject to the satisfaction of the following conditions precedent:

(a) Agreement Executed. This Agreement shall have been executed by the Borrower,
each Subsidiary Guarantor, the Administrative Agent and each Lender, and
counterparts hereof as so executed shall have been delivered to the
Administrative Agent.

(b) Replacement Notes. To the extent requested by a Lender, the Borrower shall
have executed and delivered to such Lender a replacement Note reflecting the new
amount of such Lender’s Commitment.

(c) Term Loan Forbearance Agreement. The Borrower shall have delivered to the
Administrative Agent an executed copy of the Term Loan Forbearance Agreement

(d) Other Conditions. The Borrower shall have satisfied such other conditions or
delivered such other items as the Administrative Agent or any Lender shall
reasonably request.

Section 4.2. Representations and Warranties. The Borrower and each Subsidiary
Guarantor hereby represents and warrants to Administrative Agent that (a) the
Borrower and each Subsidiary Guarantor has the legal power and authority to
execute and deliver this Agreement; (b) the officers of the Borrower and each
Subsidiary Guarantor executing this Agreement have been duly authorized to
execute and deliver the same and bind the Borrower and each Subsidiary Guarantor
with respect to the provisions hereof; (c) the execution and delivery hereof by
the Borrower and each Subsidiary Guarantor and the performance and observance by
the Borrower and each Subsidiary Guarantor of the provisions hereof do not
violate or conflict with the organizational documents, operating agreement or
bylaws, as applicable, of the Borrower and each Subsidiary Guarantor or any law
applicable to the Borrower or any Subsidiary Guarantor or result in a breach of
any provision of or constitute a default under any other agreement, instrument
or document binding upon or enforceable against the Borrower or any Subsidiary
Guarantor; (d) except with respect to the Credit Agreement Defaults, no Default
or Event of Default exists under the Credit Agreement, nor will any occur
immediately after the execution and delivery of this Agreement or by the
performance or observance of any provision hereof; (e) the Borrower and each
Subsidiary Guarantor are not aware of any claim or offset against, or defense or
counterclaim to, the Borrower’s and each Subsidiary Guarantor’s obligations or
liabilities under the Credit Agreement or any Credit Document; (f) this
Agreement and each document executed by the Borrower and each Subsidiary
Guarantor in connection herewith constitute valid and binding obligations of the
Borrower and each Subsidiary Guarantor in every respect, enforceable in
accordance with their terms; and (g) the Borrower and each Subsidiary Guarantor
have not received a notice of default of any kind from any material account
debtor and no material account debtor has asserted any right of set-off,
deduction or counterclaim with respect to any account.

 

5



--------------------------------------------------------------------------------

Section 4.3. Release. The Borrower and each Subsidiary Guarantor hereby waive
and release the Administrative Agent and the Lenders and their respective
directors, officers, employees, agents, attorneys, affiliates and subsidiaries
from any and all claims, offsets, defenses and counterclaims that the Borrower
or any Subsidiary Guarantor may have as of the date of this Agreement, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

Section 4.4. Credit Documents Unaffected. Except as herein otherwise
specifically provided, all provisions of the Credit Agreement and the Credit
Documents shall remain in full force and effect and be unaffected hereby.

Section 4.5. Subsidiary Guarantor Acknowledgement. Each of the Subsidiary
Guarantors (collectively, the “Guarantors”), by signing this Agreement:

(a) consents and agrees to and acknowledges the terms of this Agreement;

(b) acknowledges and agrees that all of the Credit Documents to which such
Guarantor is a party or otherwise bound shall continue in full force and effect
and that all of such Guarantor’s obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Agreement;

(c) represents and warrants to the Administrative Agent and the Lenders that all
representations and warranties made by such Guarantor and contained in this
Agreement or any other Credit Document to which it is a party are true and
correct in all material respects on and as of the date of this Agreement to the
same extent as though made on and as of such date, except to the extent that any
thereof expressly relate to an earlier date and other than the representation
and warranty set forth in Section 7.9 of the Credit Agreement solely as a result
of the Credit Agreement Defaults; and

(d) acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Agreement, such Guarantor is not required by the
terms of the Credit Agreement or any other Credit Document to which such
Guarantor is a party to consent to the terms of this Agreement and (ii) nothing
in the Credit Agreement, this Agreement or any other Credit Document shall be
deemed to require the consent of such Guarantor to any future amendments or
modifications to the Credit Agreement.

Section 4.6. No Other Promises or Inducements. There are no promises or
inducements that have been made to any party hereto to cause such party to enter
into this Agreement other than those that are set forth in this Agreement. This
Agreement has been entered into by the Borrower and each Guarantor freely,
voluntarily, with full knowledge, and without duress, and, in executing this
Agreement, neither the Borrower nor any Guarantor is relying on any other
representations, either written or oral, express or implied, made to the
Borrower or any Guarantor by Administrative Agent. The Borrower and each
Guarantor agrees that the consideration received by the Borrower under this
Agreement has been actual and adequate.

Section 4.7. No Course of Dealing. The Borrower acknowledges and agrees that
(a) this Agreement is not intended to, nor shall it, establish any course of
dealing among the Borrower, the Administrative Agent and the Lenders that is
inconsistent with the express terms of the Credit Agreement or any other Credit
Document, (b) notwithstanding any course of dealing among the Borrower, the
Administrative Agent and the Lenders prior to the date hereof, except as set
forth herein, the Lenders shall not be obligated to make any Loan, except in
accordance with the terms and conditions of this

 

6



--------------------------------------------------------------------------------

Agreement and the Credit Agreement, and (c) except with respect to the limited
forbearance granted herein specifically relating to the Credit Agreement
Defaults, Administrative Agent shall not be under any obligation to forbear from
exercising any of its rights or remedies upon the occurrence of any Default or
Event of Default.

Section 4.8. No Waiver. The Borrower acknowledges and agrees that (a) this
Agreement shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders under the Credit Agreement or any Credit
Document, nor shall it constitute a continuing waiver at any time, (b) the
Lenders shall not have any obligation to extend the term of the Forbearance
Period, and (c) nothing herein shall be deemed to constitute a waiver of any
Default or Event of Default, including the Credit Agreement Defaults, and
nothing herein shall in any way prejudice the rights and remedies of the
Administrative Agent or the Lenders under the Credit Agreement, any Credit
Document or applicable law. In addition, the Administrative Agent shall have the
right to waive any condition or conditions set forth in this Agreement, the
Credit Agreement or any Credit Document, in its sole discretion, and any such
waiver shall not prejudice, waive or reduce any other right or remedy that the
Administrative Agent may have against the Borrower.

Section 4.9. Survival. All representations, warranties, covenants, agreements,
releases and waivers made by or on behalf of the Borrower under this Agreement
shall survive and continue after the expiration or termination of the
Forbearance Period.

Section 4.10. No Waiver of Rights. No waiver shall be deemed to be made by any
party hereunder of any of its rights hereunder unless the same shall be in
writing signed on behalf of such party.

Section 4.11 Governing Law. This Agreement shall be construed according to the
laws of the State of Ohio, without regard to conflicts of law principles.

Section 4.12. Entire Agreement. This Agreement sets forth the entire agreement
and understanding among the parties as to the subject matter hereof and merges
and supersedes all prior discussions, agreements, and undertakings of every kind
and nature among them with respect to the subject matter hereof.

Section 4.13. Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts and
by facsimile signature, and each such counterpart, when executed and delivered,
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement.

Section 4.14. Severability Of Provisions; Captions; Attachments. Wherever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to Sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

Section 4.15. JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT
PERMITTED BY LAW, HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG
THEM, OR ANY OF THEM, ARISING OUT OF, IN CONNECTION WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date referenced in the first paragraph of this Agreement.

 

THE ADMINISTRATIVE AGENT AND THE LENDERS: KEYBANK NATIONAL ASSOCIATION,
as a Lender, a Letter of Credit Issuer and
Administrative Agent By:  

/s/ J.T. Taylor

Name:   J.T. Taylor Title:   Senior Vice President TDBANKNORTH, N.A. By:  

/s/ Jeffrey R. Westling

Name:   Jeffrey R. Westling Title:   Senior Vice President RBS CITIZENS N.A. By:
 

/s/ Michael Ouiellet

Name:   Michael Ouiellet Title:   Senior Vice President JPMORGAN CHASE BANK,
N.A. By:  

/s/ Peter M. Killea

Name:   Peter M. Killea Title:   Vice President BORROWER: AMERICAN DENTAL
PARTNERS, INC. By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President, Planning and Investment



--------------------------------------------------------------------------------

THE SUBSIDIARY GUARANTORS:

ADP OF NEW YORK, LLC,

a Subsidiary Guarantor

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS
OF ALABAMA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS
OF CALIFORNIA, INC., a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS
OF LOUISIANA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS
OF MARYLAND, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS
OF MICHIGAN, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS
OF MISSOURI, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS
OF NORTH CAROLINA, LLC, a Subsidiary
Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS
OF OKLAHOMA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS
OF PENNSYLVANIA, LLC, a Subsidiary
Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS
OF TENNESSEE, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS
OF VIRGINIA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PROFESSIONAL
SERVICES, LLC, a Subsidiary Guarantor By:  

/s/ Breht T. Feigh

Name:   Breht T. Feigh Title:   Vice President APPLE PARK ASSOCIATES, INC.,
a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
ARIZONA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
WISCONSIN, LLC,
a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

PDHC, LTD., a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President TEXAS DENTAL MANAGEMENT, INC.,
a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President TEXAS DENTAL PARTNERS, LP,
a Subsidiary Guarantor By: TEXAS DENTAL MANAGEMENT, INC.,
as its General Partner By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President VOSS DENTAL LAB, INC., a Subsidiary
Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President ADP-CFK, LLC, a Subsidiary
Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

CARE FOR KIDS — USA, LLC, a Subsidiary

Guarantor

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

CARE FOR KIDS OF ARIZONA, LLC, a

Subsidiary Guarantor

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

AMERICAN DENTAL PARTNERS OF

MINNESOTA, LLC, a Subsidiary Guarantor

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

METROPOLITAN DENTAL HOLDINGS, INC.,

a Subsidiary Guarantor

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

METROPOLITAN DENTAL MANAGEMENT,

INC., a Subsidiary Guarantor

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

Exhibit A

Settlement Agreement



--------------------------------------------------------------------------------

Exhibit B

Schedule I

Lenders and Commitments

 

Lender

   Commitment   

Notice Address

KeyBank National Association    $ 23,076,924   

KeyCenter

127 Public Square

Cleveland, Ohio 44114

Fax: (216) 689-8329

      Attention:   KCIB Healthcare Group TDBanknorth, N.A.    $ 17,307,692   

7 New England Executive Park

10th Floor

Burlington, MA 01803

Fax: (781) 229-5663

      Attention:   Jeffrey R. Westling RBS Citizens N.A.    $ 17,307,692   

28 State Street

Boston, MA 02109

Fax: (617) 263-0439

      Attention:   Michael Ouellet,         Senior Vice President JPMorgan Chase
Bank, N.A.    $ 17,307,692   

2 Corporate Drive, Floor 7

Shelton, CT 06484-6238

Fax: (203) 944-8495

      Attention:   Peter Killea,         Vice President

Total:

   $ 75,000,000     



--------------------------------------------------------------------------------

Exhibit C

Outstanding Indebtedness

 

Loans

   $  40,450,000

Letters of Credit

   $ 1,974,000       

total:

   $ 42,424,000



--------------------------------------------------------------------------------

Exhibit D

Credit Agreement Defaults

1. An Event of Default under Section 10.1(b) of the Credit Agreement as a result
of the representation and warranty set forth in Section 7.9 failing to be true
and correct on the date of the Borrowing that was requested and made on
December 13, 2007 due to the Civil Action.

2. An Event of Default under Section 10.1(e) of the Credit Agreement with
respect to the Term Loan Agreement.



--------------------------------------------------------------------------------

Execution Version

LETTER AGREEMENT

January 11, 2008

Reference is made to (a) the Amended and Restated Credit Agreement, dated as of
February 22, 2005 (as amended and as the same may from time to time be further
amended, restated or otherwise modified, the “Credit Agreement”), among American
Dental Partners, Inc., a Delaware corporation (the “Borrower”), the lenders
party thereto from time to time (collectively, the “Lenders” and, individually,
each a “Lender”) and KeyBank National Association, a national banking
association, as a Lender, a Letter of Credit Issuer, the lead arranger and the
administrative agent (the “Administrative Agent”) and (b) the Forbearance
Agreement, dated as of December 18, 2007 (the “Forbearance Agreement”) as
amended by Amendment No. 1 to Forbearance Agreement and Amendment No. 4 to
Credit Agreement, dated as of the date hereof (the “Amendment”), among the
Borrower, the Lenders and the Administrative Agent. Capitalized terms used in
this side letter (this “Letter”) but not otherwise defined herein shall have the
meanings given such terms in the Credit Agreement, the Forbearance Agreement or
the Amendment, as applicable.

As a material inducement to the Administrative Agent and the Lenders entering
into the Amendment, until such time as the Administrative Agent and the Required
Lenders otherwise consent, the Borrower agrees, and agrees to cause the
Subsidiary Guarantors, to cooperate with the Administrative Agent, the Lenders
and a consultant hired by Jones Day on behalf of the Administrative Agent and
the Lenders (the “Consultant”) to perform the tasks and functions set forth on
Schedule A hereto and shall allow the Consultant access to the Credit Parties’
books and records for the purpose of performing such tasks and functions. The
Administrative Agent and the Lenders shall retain the Consultant no later than
the earlier of (a) January 25, 2008 and (b) the date that the Credit Agreement
is further amended or amended and restated after the date hereof. All of the
costs and expenses of the Consultant shall be paid for by the Borrower.

This Letter is a Credit Document pursuant to the Credit Agreement.

This Letter shall be governed by, and construed in accordance with, the laws of
the State of Ohio.

[Signature pages follow.]



--------------------------------------------------------------------------------

This Letter may be executed in any number of counterparts, by different parties
hereto in separate counterparts and by facsimile signature, each of which when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

 

Very truly yours, KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent By:
 

/s/ J.T. Taylor

Name:   J.T. Taylor Title:   SVP AMERICAN DENTAL PARTNERS, as the Borrower By:  

/s/ Breht T. Feigh

Name:   Breht T. Feigh Title:   EVP, CFO & Treasurer



--------------------------------------------------------------------------------

Schedule A

 

1. Review and validate Consolidated EBITDA for the fiscal year ended
December 31, 2007

 

2. Review and validate the projected balance sheet, income statement and cash
flows for the fiscal years ending December 31, 2008 and December 31, 2009

 

3. Review and analyze the projected Consolidated Capital Expenditures and the
proposed acquisitions for the fiscal year of 2008

 

4. Any other financial review and analysis reasonably requested by the
Administrative Agent and reasonably acceptable to the Borrower